Citation Nr: 0725915	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-25 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA), Cheyenne, Wyoming, 
Regional Office (RO) that, in pertinent part, denied the 
claims of entitlement to service connection for tinnitus, 
entitlement to service connection for a lumbar spine 
disability, and entitlement to service connection for a 
bilateral knee disability.  

In May 2007, the veteran appeared at a travel Board hearing 
conducted at the RO before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  


FINDINGS OF FACT

1.  Tinnitus was not shown in service, nor did current 
tinnitus result from disease or injury of service origin.

2.  On May 7, 2007, prior to the promulgation of a decision 
in the appeal, the veteran requested in writing a withdrawal 
of the appeal of the issues of entitlement to service 
connection for a lumbar spine disability, and entitlement to 
service connection for a bilateral knee disability.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issues of entitlement 
to service connection for a lumbar spine disability, and 
entitlement to service connection for a bilateral knee 
disability, based upon the initial grant of service 
connection.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in October 2004, and 
March 2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently adjudicated by 
the RO (see the January 2007 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the written statement submitted by 
the veteran in October 2006, and the transcript of the May 
2007 Board hearing.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

During the course of the May 2007 Board hearing, however, the 
veteran and his representative indicated that they would 
attempt to obtain a medical opinion from one of the veteran's 
physicians indicating that the veteran's current tinnitus was 
associated with his period of service.  Although the veteran 
was encouraged to submit such a document, neither he nor his 
representative has done so, nor have they given any 
indication that any such evidence is forthcoming.  The duty 
to assist is not always a one-way street.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds no 
basis to delay a decision on this matter based upon the 
veteran's statement that supportive evidence may materialize 
at some undefined point in the future.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

Service Connection for Tinnitus

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran contends that his current tinnitus is related to 
service, and specifically to the acoustic trauma he 
experienced as a radioman in combat situations.  The 
veteran's service medical records do not show complaints, 
treatment, or diagnosis of tinnitus in service.  The initial 
post-service documentation of tinnitus is contained in the 
report of the February 2005 VA audiology examination.  In the 
report of the VA examination, the veteran indicated a 
periodic airplane/wind-like noise, and other times a ringing 
in each ear that lasts several minutes.  He noted that it had 
started 10 years prior to the examination.  Following the 
examination which included a review of the veteran's claims 
file, the VA audiologist concluded that due to the fact that 
the veteran's hearing was normal in 1969 and continues to be 
normal, and that the veteran first noticed tinnitus 10 years 
prior, and that there was no documentation of complaints of 
tinnitus in the claims file, the veteran's tinnitus was not 
related to his military service.  

Notwithstanding the lack of evidence of tinnitus during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to the 
question of whether the veteran has tinnitus that is related 
to service.  

The veteran believes that his tinnitus is the result of noise 
exposure in service.  With respect to any medical conjectures 
that could be made on his part, however, the veteran has not 
been shown to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay opinions regarding the diagnosis or etiology 
of a disease, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  

There are no opinions supportive of the veteran's claim from 
anyone with the medical background required to provide such 
an opinion.  In a September 2006 private audiology report, 
the examiner noted the veteran's complaints of a buzzing or 
ringing in the ears, and his belief that it was related to 
military service.  Even if the examiner had attributed the 
veteran's tinnitus to service (which she did not), it would 
have little probative value, if any.  A medical opinion based 
solely on a history reported by the claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].  In this case, the private audiologist who 
examined the veteran in September 2006, simply noted the 
history offered by the veteran.  Neither this examination 
report nor any other medical record went further and offered 
an opinion that related tinnitus to service.

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in February 2005 for the purpose of 
making a determination as to etiology.  Based upon a review 
of the veteran's claims file, including service medical 
records and an interview of the veteran, the examiner 
unequivocally concluded that the veteran's tinnitus was not 
associated with military service.  Taken in conjunction with 
an overview of the claims folder which demonstrates the 
paucity of evidence of tinnitus between 1969 and 2005, the 
evidence against the veteran's claim becomes overwhelming.  
The medical evidence as a whole demonstrates that tinnitus 
was not diagnosed until over 35 years after service.  The 
preponderance of the evidence stands against the proposition 
that the veteran's tinnitus was related to service; there is 
no doubt to be resolved; and service connection for tinnitus 
is not warranted.

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal with 
respect to the issues of entitlement to service connection 
for a lumbar spine disability, and entitlement to service 
connection for a bilateral knee disability, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to those two issues.  Accordingly, the Board 
does not have jurisdiction to review those issues and they 
are dismissed.











ORDER

Entitlement to service connection for tinnitus is denied.  

The claim of entitlement to service connection for a lumbar 
spine disability is dismissed.

The claim of entitlement to service connection for a 
bilateral knee disability is dismissed.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


